      Case 4:13-cv-00151-RCC Document 137 Filed 04/30/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   WildEarth Guardians,                           No. CV-13-00151-TUC-RCC
10                 Plaintiff,                       ORDER
11   v.
12   United States Fish and Wildlife Service, et
     al.,
13
                   Defendants.
14
15          Upon consideration, IT IS ORDERED GRANTING WildEarth Guardians’
16   Unopposed Motion to Vacate Surreply Due Date. (Doc. 136.)

17          If the parties are unable to resolve this matter pursuant to their continuing
18   discussions and negotiations, then they shall advise the Court and shall request

19   reinstatement of a due date for the optional surreply brief in opposition to the pending

20   motions to dissolve the injunction.
21          IT IS FURTHER ORDERED the parties shall file a joint status report thirty days
22   from the date of this order and every thirty days thereafter, updating the Court about

23   current negotiations.

24          Dated this 30th day of April, 2020.

25
26
27
28
